DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is filed in response to Applicant’s arguments and amendment dated July 29, 2022.  Claims 1, 2, 11, 12, and 20 are currently amended and claims 1-20 remain pending in the application and have been fully considered by Examiner.    
Claims 4 and 14 contain allowable subject matter.
Applicant's arguments with respect to the prior art rejections have been considered, but are moot in view of the new grounds of rejection presented herein.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 11, 12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Sheive et al. 20140047413 (hereinafter Sheive) in view of Kang et al. “Omnicode: A Novice-Oriented Live Programming Environment with Always-On Run-Time Value Visualizations” (hereinafter Kang).

	With respect to claim 1, Sheive discloses A child application development method, the method comprising: 
	displaying an interface of a child application developer tool, the child application developer tool being a native child application developer tool including a first child application development mode in which a first [running] environment of a first parent application is provided, the native child application developer tool being configured with an extension of a second child application development mode in which a second [running] environment of a second parent application is provided, the second parent application being different from the first parent application (e.g., Figs. 1-8 and associated text, e.g., [0191] Our framework may allow end users of applications to modify those applications; [0192] Records will also be added to the data store 220 that keep track of the hierarchy of applications [first and second parents] and their modified derivatives [children] in the application descendant's family tree 801 shown in FIG. 8; [0193], Once the application has been cloned, the clone [first/second child] is opened in the development interface web page 209 [first/second child application development mode in which a first/second environment of a first/second parent application].... In this context we say that the user owns the new, cloned, child application just as the developer who created the parent application (whether through cloning some other application or not) owns that parent application [a grandparent application, i.e. first parent application, leads to a parent application, i.e. second parent application, which leads to another application, i.e., a child application of a second parent application]; [0146], text editor that comes with many of these features, such as syntax-highlighting, line numbers, find and replace, and auto-complete, either built in or through extensions created by users; see also [0081-82], [0145], and [0168].) (Examiner notes that the invention of Sheive can be used to develop any number of child applications from any number of different parent applications from the family tree, as depicted in Fig. 8, and a development interface web page 209 can be used to develop each of these applications. Thus, a development interface web page 209 for developing a first child application reads on a first child application development mode and a development interface web page 209 for developing a second child application reads on a second child application development mode.); 
	receiving a development instruction that indicates a user selection of the second child application development mode of the second parent application via the interface (e.g., Figs. 1-8 and associated text, e.g., [0191], Modifiable applications would expose a control to the end user that would allow him to begin modifying the application such as the button in the embedded application 404 and the button on our framework web page for user applications 310;); 
	obtaining, in response to the development instruction, a child application base library of the second parent application via the child application developer tool (e.g., Figs. 1-8 and associated text, e.g., [0191], When a user initiates the modification process, a clone of the original application is made in the data store for developer applications 220. This clone is a copy of the files 212, 213, 214, 218 that make up the original application and the records in the data store 220 for that original application [obtaining, in response to the development instruction, a child application base library of the second parent application via the child application developer tool].); 
	creating a child application [running] environment of the second parent application by loading the child application base library (e.g., Figs. 1-8 and associated text, e.g., [0193], Once the application has been cloned, the clone is opened in the development interface web page 209. At this point the application clone works just like any other saved application as if the end user had created it himself and was making changes or updating it; see also [0195].); and 
	performing, by processing circuitry, development processing for a child application of the second parent application in the child application [running] environment (e.g., Figs. 1-8 and associated text, e.g., [0193], Once the application has been cloned, the clone is opened in the development interface web page 209. At this point the application clone works just like any other saved application as if the end user had created it himself and was making changes or updating it. He can make whatever changes he wants, and publish the new related application to be hosted on its own application web page 301 and possibly embedded in other web pages 407; see also [0195].).
	Although Sheive discloses first and second child application development modes in which first and second environments of first and second parent applications are provided and a child application running environment (see above), it does not appear to explicitly disclose the environments are running environments.  However, running environments are taught in analogous art, Kang (e.g., Figs. 1 and 4 along with associated text, e.g., Abstract, we built a prototype live IDE called Omnicode (“Omniscient Code”) that continually runs the user’s Python code; p. 738, left column, As the user is coding, Omnicode continuously runs their code [running environment].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Sheive with the invention of Kang because it is “useful for debugging,” as suggested by Kang (see Abstract).  

	With respect to claim 11, Sheive discloses A child application development apparatus, comprising: 
	processing circuitry (e.g., [0349] The techniques described here can be implemented in digital electronic circuitry, or in computer hardware, firmware, software, or in combinations of them. The techniques can be implemented as a computer program product, i.e., a computer program tangibly embodied in an information carrier, e.g., in a machine-readable storage device or in a propagated signal, for execution by, or to control the operation of, data processing apparatus, e.g., a programmable processor, a computer, or multiple computers) configured to: 
	display an interface of a child application developer tool, the child application developer tool being a native child application developer tool including a first child application development mode in which a first [running] environment of a first parent application is provided, the native child application developer tool being configured with an extension of a second child application development mode in which a second [running] environment of a second parent application is provided, the second parent application being different from the first parent application (e.g., Figs. 1-8 and associated text, e.g., [0191] Our framework may allow end users of applications to modify those applications; [0192] Records will also be added to the data store 220 that keep track of the hierarchy of applications [first and second parents] and their modified derivatives [children] in the application descendant's family tree 801 shown in FIG. 8; [0193], Once the application has been cloned, the clone [first/second child application] is opened in the development interface web page 209 [first/second child application development mode in which a first/second environment of a first/second parent application].... In this context we say that the user owns the new, cloned, child application just as the developer who created the parent application (whether through cloning some other application or not) owns that parent application [a grandparent application, i.e. first parent application, leads to a parent application, i.e. second parent application, which leads to another application, i.e., a child application of a second parent application]; [0146], text editor that comes with many of these features, such as syntax-highlighting, line numbers, find and replace, and auto-complete, either built in or through extensions created by users; see also [0081-82], [0145], and [0168].) (Examiner notes that the invention of Sheive can be used to develop any number of child applications from any number of different parent applications from the family tree, as depicted in Fig. 8, and a development interface web page 209 can be used to develop each of these applications. Thus, a development interface web page 209 for developing a first child application reads on a first child application development mode and a development interface web page 209 for developing a second child application reads on a second child application development mode.); 
	receive a development instruction that indicates a user selection of the second child application development mode of the second parent application via the interface (e.g., Figs. 1-8 and associated text, e.g., [0191], Modifiable applications would expose a control to the end user that would allow him to begin modifying the application such as the button in the embedded application 404 and the button on our framework web page for user applications 310 [receive a development instruction that indicates a user selection of the second child application development mode of the second parent application via the interface].); 
	obtain, in response to the development instruction, a child application base library of the second parent application via the child application developer tool (e.g., Figs. 1-8 and associated text, e.g., [0191], When a user initiates the modification process, a clone of the original application is made in the data store for developer applications 220. This clone is a copy of the files 212, 213, 214, 218 that make up the original application and the records in the data store 220 for that original application [obtaining, in response to the development instruction, a child application base library of the second parent application via the child application developer tool].); 
	create a child application [running] environment of the second parent application by loading the child application base library (e.g., Figs. 1-8 and associated text, e.g., [0193], Once the application has been cloned, the clone is opened in the development interface web page 209. At this point the application clone works just like any other saved application as if the end user had created it himself and was making changes or updating it; see also [0195].); and 
	perform development processing for a child application of the second parent application in the child application [running] environment (e.g., Figs. 1-8 and associated text, e.g., [0193], Once the application has been cloned, the clone is opened in the development interface web page 209. At this point the application clone works just like any other saved application as if the end user had created it himself and was making changes or updating it. He can make whatever changes he wants, and publish the new related application to be hosted on its own application web page 301 and possibly embedded in other web pages 407; see also [0195].).
	Although Sheive discloses first and second child application development modes in which first and second environments of first and second parent applications are provided and a child application running environment (see above), it does not appear to explicitly disclose the environments are running environments.  However, running environments are taught in analogous art, Kang (e.g., Figs. 1 and 4 along with associated text, e.g., Abstract, we built a prototype live IDE called Omnicode (“Omniscient Code”) that continually runs the user’s Python code; p. 738, left column, As the user is coding, Omnicode continuously runs their code [running environment].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Sheive with the invention of Kang because it is “useful for debugging,” as suggested by Kang (see Abstract).  

	With respect to claim 20, Sheive discloses A non-transitory computer-readable storage medium, storing instructions which when executed by a processor cause the processor to perform (e.g., [0349] The techniques described here can be implemented in digital electronic circuitry, or in computer hardware, firmware, software, or in combinations of them. The techniques can be implemented as a computer program product, i.e., a computer program tangibly embodied in an information carrier, e.g., in a machine-readable storage device or in a propagated signal, for execution by, or to control the operation of, data processing apparatus, e.g., a programmable processor, a computer, or multiple computers): 
	displaying an interface of a child application developer tool, the child application developer tool being a native child application developer tool including a first child application development mode in which a first [running] environment of a first parent application is provided, the native child application developer tool being configured with an extension of a second child application development mode in which a second [running] environment of a second parent application is provided, the second parent application being different from the first parent application (e.g., Figs. 1-8 and associated text, e.g., [0191] Our framework may allow end users of applications to modify those applications; [0192] Records will also be added to the data store 220 that keep track of the hierarchy of applications [first and second parents] and their modified derivatives [children] in the application descendant's family tree 801 shown in FIG. 8; [0193], Once the application has been cloned, the clone [first/second child] is opened in the development interface web page 209 [first/second child application development mode in which a first/second environment of a first/second parent application].... In this context we say that the user owns the new, cloned, child application just as the developer who created the parent application (whether through cloning some other application or not) owns that parent application [a grandparent application, i.e. first parent application, leads to a parent application, i.e. second parent application, which leads to another application, i.e., a child application of a second parent application]; [0146], text editor that comes with many of these features, such as syntax-highlighting, line numbers, find and replace, and auto-complete, either built in or through extensions created by users; see also [0081-82], [0145], and [0168].) (Examiner notes that the invention of Sheive can be used to develop any number of child applications from any number of different parent applications from the family tree, as depicted in Fig. 8, and a development interface web page 209 can be used to develop each of these applications. Thus, a development interface web page 209 for developing a first child application reads on a first child application development mode and a development interface web page 209 for developing a second child application reads on a second child application development mode.); 
	receiving a development instruction that indicates a user selection of the second child application development mode of the second parent application via the interface (e.g., Figs. 1-8 and associated text, e.g., [0191], Modifiable applications would expose a control to the end user that would allow him to begin modifying the application such as the button in the embedded application 404 and the button on our framework web page for user applications 310 [receiving a development instruction that indicates a user selection of the second child application development mode of the second parent application via the interface].); 
	obtaining, in response to the development instruction, a child application base library of the second parent application via the child application developer tool (e.g., Figs. 1-8 and associated text, e.g., [0191], When a user initiates the modification process, a clone of the original application is made in the data store for developer applications 220. This clone is a copy of the files 212, 213, 214, 218 that make up the original application and the records in the data store 220 for that original application [obtaining, in response to the development instruction, a child application base library of the second parent application via the child application developer tool].); 
	creating a child application [running] environment of the second parent application by loading the child application base library (e.g., Figs. 1-8 and associated text, e.g., [0193], Once the application has been cloned, the clone is opened in the development interface web page 209. At this point the application clone works just like any other saved application as if the end user had created it himself and was making changes or updating it; see also [0195].); and 
	performing development processing for a child application of the second parent application in the child application [running] environment (e.g., Figs. 1-8 and associated text, e.g., [0193], Once the application has been cloned, the clone is opened in the development interface web page 209. At this point the application clone works just like any other saved application as if the end user had created it himself and was making changes or updating it. He can make whatever changes he wants, and publish the new related application to be hosted on its own application web page 301 and possibly embedded in other web pages 407; see also [0195].).
	Although Sheive discloses first and second child application development modes in which first and second environments of first and second parent applications are provided and a child application running environment (see above), it does not appear to explicitly disclose the environments are running environments.  However, running environments are taught in analogous art, Kang (e.g., Figs. 1 and 4 along with associated text, e.g., Abstract, we built a prototype live IDE called Omnicode (“Omniscient Code”) that continually runs the user’s Python code; p. 738, left column, As the user is coding, Omnicode continuously runs their code [running environment].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Sheive with the invention of Kang because it is “useful for debugging,” as suggested by Kang (see Abstract).  


	With respect to claims 2 and 12, Sheive also discloses wherein the receiving comprises: displaying a mode option set in the interface, the mode option set including an option of the second child application development mode of the second parent application (e.g., Figs. 1-8 and associated text, e.g., [0191], Our framework may allow end users of applications to modify those applications. Modifiable applications would expose a control to the end user that would allow him to begin modifying the application such as the button in the embedded application 404 and the button on our framework web page for user applications 310 [displaying a mode option set in the interface, the mode option set including an option of the second child application development mode of the second parent application]; see also [0106] and [0328].); and 
	generating, in response to the user selection of the option in the mode option set, the development instruction for the child application of the second parent application (Id., see also [0193], When a user initiates the modification process, a clone of the original application is made in the data store for developer applications 220.).


Claims 3, 5-10, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sheive in view of Kang, and further in view of Winkler et al. 20120174058 (hereinafter Winkler).

	With respect to claims 3 and 13, Sheive also discloses wherein the child application developer tool is obtained after installing a child application simulator plug-in of the second parent application in the native child application developer tool of the first parent application (e.g., Figs. 1-8 and associated text, e.g.,[0160], This api [simulator plug-in] could be inserted into all preview [simulate] windows. Editor windows such as those for functions 518, 519 or the full source 517, or constants 522, 523, 524 could then have an interface element that allowed them to be put into "real-time mode".), the child application simulator plug-in is configured to implement development processing for the child application of the second parent application (Id.), and the obtaining includes selecting the child application base library of the second parent application from a configuration file [of the child application simulator plug-in via the child application developer tool] (e.g., Figs. 1-8 and associated text, e.g., [0016], the framework maintains a tree structure to record a hierarchical relationship between an application and edited versions of the application: the tree structure will provide a mapping of applications to their derivatives which is useful for categorizing applications, displaying the related applications to users of some application, and analyzing and rewarding various behavioral patterns related to editing applications; [0192] Records will also be added to the data store 220 that keep track of the hierarchy of applications and their modified derivatives in the application descendant's family tree 801 shown in FIG. 8; [0197], Children 804, 805 would be displayed below their parent application 803, connected to them by a line, just as in a standard family tree. This would allow users to see where an application came from, and what else it has been modified into, in case one of the application's relatives is more appealing for their needs than the application they happened to be looking at; [0199], A user can thus walk up and down the tree to find the version of an application that is the best to start from [selecting the child application base library of the second parent application from a configuration file]; see also [0102].).
	Sheive in view of Kang does not appear to explicitly disclose from a configuration file of the child application simulator plug-in via the child application developer tool. However, this is taught in analogous art, Winkler (e.g., Figs. 1-4 and associated text, e.g., [0030-31] The application design interface may be configured to provide a representation of the code-base artifacts within the system. The design interface may include an editor which operates as a direct projection of the manifest [configuration file]. The editor provides a projection of the object graph that is serialized into the manifest file. This allows the application design interface to stay in sync with the code representation. In some cases, the application interface may comprise a set of extensions to an IDE which track changes made throughout the file system and reflect those changes into the manifest file. These extensions may form a single point of interaction between the manifest and the artifacts within the composite application. Additionally, these extensions may operate in the other direction as well, being continually notified of changes within the manifest. The extensions may then be used to make subsequent changes to the project system. For example, if an import is configured on a web application, the synchronizer may choose to add new assembly references to the web application, inject code, or update configurations to take advantage of a new component reference; see also [0022]-[0025] and [0032].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Winkler because developer productivity would improve as a result of the “code helpers or hints” that assist developers in correctly implementing components (see [0033]).

	With respect to claims 5 and 15, Sheive also discloses wherein the native child application developer tool includes a child application simulator (e.g., Figs. 1-9 and associated text, e.g., [0141], Clicking the preview [simulate] button will commit all changes made to the moddable elements to the unpublished application and display embed it in an iFrame in the preview subwindow 514 [child application simulator], opening the subwindow if it is not already open; [0228], This multiplayer game [second parent application] could then embed the character-editor subapplication within the game itself; see also [0141], [0160-161], and [0225].), and the performing includes: simulating, via the child application simulator, an interface presented in a simulator display region of the child application developer tool when the child application being developed is run on the second parent application based on the child application running environment (e.g., Figs. 1-9 and associated text, e.g., [0141], Clicking the preview [simulate] button will commit all changes made to the moddable elements to the unpublished application and display embed it in an iFrame in the preview subwindow 514, opening the subwindow if it is not already open; [0228], This multiplayer game [second parent application] could then embed the character-editor subapplication within the game itself; see also [0141], [0160-161], and [0225].); 
	generating, in response to a user selection of a preset simulation operation performed for the child application simulator, a simulation interface corresponding to the preset simulation operation via the child application simulator plug-in (e.g., Figs. 5 and 9 and associated text, e.g., [0141], Clicking the preview [simulate] button will commit all changes made to the moddable elements to the unpublished application and display embed it in an iFrame in the preview subwindow 514 [simulation interface], opening the subwindow if it is not already open; [0147] When the code in the editor 517 is changed, those changes, either to some file that is the entire text of the application, or one of many files that make up the client-side text files 213, can then be saved to the server side for developer applications 207 as part of the unpublished application that can then be loaded into the preview subwindow 514; [0160], This api [child application simulator plug-in] could be inserted into all preview windows [simulation interface].); and 
	covering, for display, the simulation interface on the interface presented in the simulator display region (Id, particularly, [0147] When the code in the editor 517 is changed, those changes, either to some file that is the entire text of the application, or one of many files that make up the client-side text files 213, can then be saved to the server side for developer applications 207 as part of the unpublished application that can then be loaded into the preview subwindow 514.).

	With respect to claims 6 and 16, Sheive also discloses wherein the preset simulation operation includes simulating execution of an operation on the second parent application (e.g., Figs. 1-9 and associated text, e.g., [0160] For example, say a game ... has some main character, who is represented by some variable defined like "var hero=new Character( )" that is being redrawn by some function hero.redraw that is constantly called in loop at a regular time interval. If code that is external to the game called "Character.SIZE=100;" this would immediately be reflected by the call to the redraw function on the next interval if it referenced that constant. In general, variables, objects and their attributes, and functions can be assigned new values that will be reflected as soon as the application in question calls a function that uses those values. In this case, the modification tools would not be updating the text of the client source model and reloading the preview, but rather altering the JavaScript objects and functions in memory. This may be done by a postMessage api that allows one-way communication where our framework interface 501 could send a string to be executed by the application as JavaScript using the eval command. This api could be inserted into all preview windows. Editor windows such as those for functions 518, 519 or the full source 517, or constants 522, 523, 524 could then have an interface element that allowed them to be put into "real-time mode"; [0228], This multiplayer game [second parent application] could then embed the character-editor subapplication within the game itself; see also [0141] and [0225].); and the generating the simulation interface corresponding to the preset simulation operation includes simulating, in response to the simulating execution of the operation on the second parent application being detected via the child application simulator plug-in, display of an interface of the second parent application corresponding to the detected operation via the child application simulator plug-in (Id., particular, [0160], This api could be inserted into all preview windows. Editor windows such as those for functions 518, 519 or the full source 517, or constants 522, 523, 524 could then have an interface element that allowed them to be put into "real-time mode".).
  
With respect to claims 7 and 17, Sheive also discloses wherein the performing comprises: monitoring the child application developer tool via the child application simulator plug-in in the child application running environment (e.g., Figs. 1-9 along with associated text, e.g., [0160], In general, variables, objects and their attributes, and functions can be assigned new values that will be reflected as soon as the application in question calls a function that uses those values. In this case, the modification tools would not be updating the text of the client source model and reloading the preview, but rather altering the JavaScript objects and functions in memory. This may be done by a postMessage api [child application simulator plug-in] that allows one-way communication where our framework interface 501 could send a string to be executed by the application as JavaScript using the eval command. This api could be inserted into all preview windows. Editor windows such as those for functions 518, 519 or the full source 517, or constants 522, 523, 524 could then have an interface element that allowed them to be put into "real-time mode".); processing, after a call request for a target interface in the child application developer tool is detected, the call request via the child application simulator plug-in, to obtain a processing result (Id., particularly, This may be done by a postMessage api [child application simulator plug-in] that allows one-way communication where our framework interface 501 could send a string to be executed by the application as JavaScript using the eval command. This api could be inserted into all preview windows. Editor windows such as those for functions 518, 519 or the full source 517, or constants 522, 523, 524 could then have an interface element that allowed them to be put into "real-time mode".); and returning the processing result as an interface call result via the child application developer tool (Id., particularly, Editor windows such as those for functions 518, 519 or the full source 517, or constants 522, 523, 524 could then have an interface element that allowed them to be put into "real-time mode".).

With respect to claims 8 and 18, Sheive also discloses wherein the processing comprises: intercepting, in response to the call request for the target interface in the child application developer tool being detected, at least one of the call request via the child application simulator plug-in or a result returned by the target interface in response to the call request (e.g., Figs. 1-9 along with associated text, e.g., [0160], In general, variables, objects and their attributes, and functions can be assigned new values that will be reflected as soon as the application in question calls a function that uses those values. In this case, the modification tools would not be updating the text of the client source model and reloading the preview, but rather altering the JavaScript objects and functions in memory. This may be done by a postMessage api [child application simulator plug-in] that allows one-way communication where our framework interface 501 could send a string to be executed by the application as JavaScript using the eval command. This api could be inserted into all preview windows. Editor windows such as those for functions 518, 519 or the full source 517, or constants 522, 523, 524 could then have an interface element that allowed them to be put into "real-time mode".); and processing the call request via the child application simulator plug-in, to obtain the processing result (Id., particularly, This api could be inserted into all preview windows. Editor windows such as those for functions 518, 519 or the full source 517, or constants 522, 523, 524 could then have an interface element that allowed them to be put into "real-time mode.").

With respect to claims 9 and 19, Sheive also discloses wherein the performing comprises: monitoring the child application developer tool via the child application simulator plug-in in the child application running environment (e.g., Figs. 1-9 along with associated text, e.g., [0160], In general, variables, objects and their attributes, and functions can be assigned new values that will be reflected as soon as the application in question calls a function that uses those values. In this case, the modification tools would not be updating the text of the client source model and reloading the preview, but rather altering the JavaScript objects and functions in memory. This may be done by a postMessage api [child application simulator plug-in] that allows one-way communication where our framework interface 501 could send a string to be executed by the application as JavaScript using the eval command. This api could be inserted into all preview windows. Editor windows such as those for functions 518, 519 or the full source 517, or constants 522, 523, 524 could then have an interface element that allowed them to be put into "real-time mode".); intercepting, in response to occurrence of a target event in the child application developer tool being detected, the target event via the child application simulator plug-in; performing processing corresponding to the target event via the child application simulator plug-in (Id., particularly, This may be done by a postMessage api.); and triggering, after the child application simulator plug-in performs the processing corresponding to the target event, a system event according to the target event via the child application developer tool (Id., particularly, This api could be inserted into all preview windows. Editor windows such as those for functions 518, 519 or the full source 517, or constants 522, 523, 524 could then have an interface element that allowed them to be put into "real-time mode".).

With respect to claim 10, Sheive also disclose wherein the configuration file includes version information of a child application base library version of the second parent application (e.g., Figs. 1-8 and associated text, e.g., [0016], the framework maintains a tree structure to record a hierarchical relationship between an application and edited versions of the application: the tree structure will provide a mapping of applications to their derivatives which is useful for categorizing applications, displaying the related applications to users of some application, and analyzing and rewarding various behavioral patterns related to editing applications; [0199], A user can thus walk up and down the tree to find the version of an application that is the best to start from; see also [0193] and [0102].), and the method further includes: displaying a set of base library version options in the interface of the child application developer tool according to the version information (e.g., Figs. 1-8 and associated text, e.g., [0016], the framework maintains a tree structure to record a hierarchical relationship between an application and edited versions of the application: the tree structure will provide a mapping of applications to their derivatives which is useful for categorizing applications, displaying the related applications to users of some application, and analyzing and rewarding various behavioral patterns related to editing applications; [0199], A user can thus walk up and down the tree to find the version of an application that is the best to start from; see also [0193] and [0102].); obtaining a target base library version option selected from the set of base library version options (Id., see also [0191], then a user initiates the modification process, a clone of the original application is made in the data store for developer applications 220. This clone is a copy of the files 212, 213, 214, 218 that make up the original application and the records in the data store 220 for that original application.); obtaining a target child application base library corresponding to the target base library version option from the configuration file of the child application simulator plug-in via the child application developer tool (Id.); and switching to a child application running environment created by loading the target child application base library corresponding to the target base library version option (e.g., Figs. 1-8 and associated text, e.g., [0193], Once the application has been cloned, the clone is opened in the development interface web page 209. At this point the application clone works just like any other saved application as if the end user had created it himself and was making changes or updating it; see also [0195].).

Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record teaches the general concepts of child application development and plug-ins (Sheive et al. 20140047413 and Winkler et al. 20120174058). However, based on a thorough search, Examiner has concluded that the specific claim limitations “wherein before the displaying, the method further comprises: displaying a plug-in management interface provided by the native child application developer tool of the first parent application, the plug-in management interface including an identifier of the child application simulator plug-in of the second parent application; and installing, in response to a user selection of the identifier, the child application simulator plug-in corresponding to the identifier in the native child application developer tool, to configure the child application developer tool,” as recited in claim 4, with similar limitations recited in claim 14, in combination with the other recited claim elements, are not found in the prior art of record and would not have been obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, Ajith et al. 20140359573 discloses round-trip support from an integrated development environment (IDE), namely, the ability to modify visuals in the IDE and have these changes reflect in real time in the running application.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        



/s. SOUGH/
SPE, AU 2192/2194